PER CURIAM
Melvin Huffman ("Movant") appeals from the motion court's judgment denying his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. Movant was convicted, following a jury trial, of one count of first-degree statutory sodomy in violation of Section 566.062 (RSMo. Cum. Supp. 2008). Movant was sentenced as a prior offender, pursuant to Section 558.016 (RSMo. Cum. Supp. 2008), to 20 years' imprisonment in the Missouri Department of Corrections. This Court affirmed Movant's conviction and sentence in State v. Huffman, 445 S.W.3d 76 (Mo. App. E.D. 2014).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).